DETAILED ACTION
Status of the Claims
This Office Action is in response to the Amendment filed 09 August 2022.
No claims have been amended.
No claims have been canceled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance





Best U.S. References: Pourfallah et al., US Patent Application Publication 2012/0253852 A1 (“Pourfallah”) in combination with Blinn et al., US Patent Application Publication 2004/0254891 A1 (“Blinn”) and  Casey et al., US Patent Application Publication 2013/0018792 A1 (“Casey”).teach a system and method for restricting the usage of payment accounts.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s argument that “Moreover, while Pourfallah does describe a user device capturing the foregoing QR code (that encodes the items to be purchased) (see ¶49), we were unable to find where Pourfallah (and/or Blinn) describing a system that sends a QR code (that encodes a restriction associated with the user’s account) to the same client device from which the request (that included the restriction associated with the account) was received (see obtaining and sending limitation of claim 1).  Therefore, the combination of limitations, clearly presented in the claims of the Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687